Citation Nr: 1107166	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for fibromyalgia since October 
1, 2000?

2.  What evaluation is warranted for a low back strain since 
October 1, 2000?

3.  What evaluation is warranted for gastroesophageal reflux 
disease (GERD) with hiatal hernia and a history of gastritis 
since October 1, 2000?

4.  What evaluation is warranted for residuals of a 
cholecystectomy since October 1, 2000?

5.  What evaluation is warranted for recurrent uveitis since 
October 1, 2000?

6.  Entitlement to service connection for a disorder manifested 
by increased intraocular pressure.

7.  Entitlement to service connection for residuals of a full 
mouth rehabilitation.

8.  Entitlement to service connection for 
osteoporosis/osteopenia.

9.  Entitlement to service connection for Cushing's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to September 
2000. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Roanoke, Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file was later transferred to the Huntington, West 
Virginia VA RO.

The issues of entitlement to increased ratings for 
rheumatoid arthritis, to include inflammatory 
polyarthritis; degenerative joint disease of the right 
metatarsal; degenerative joint disease of the thoracic 
spine; bilateral bursitis of the hips, and hypertension; 
as well as the issues of entitlement to service connection 
for osteoarthritis; pancreatitis; sphincter of Odii 
dysfunction; cataracts; a right knee disorder; a right 
great toe disorder; and weight gain disorder; as well as 
the applications to reopen issues of entitlement to 
service connection for costochondritis, and bilateral 
plantar fasciitis have been raised by the record.  
Unfortunately, these have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

All issues save entitlement to an increased rating for 
fibromyalgia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since October 1, 2000, the Veteran has been assigned the 
maximum schedular rating for fibromyalgia.

2.  The evidence in this case does not show such an exceptional 
disability picture that the assigned schedular evaluation for 
fibromyalgia is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
fibromyalgia since October 1, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5025 (2010).

2.  The criteria for referral of fibromyalgia for consideration 
on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What evaluation is warranted for fibromyalgia?

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The RO 
obtained VA treatment records, and the appellant submitted some 
private treatment records.  In October 2006, the claimant 
authorized the release of various private treatment records.  
Unfortunately, the 180-day period for these authorizations 
expired before the RO attempted to obtain these records.  

In July 2008, the RO requested that the Veteran reauthorize the 
release of those records.  She did not respond to that request.  
VA's duty to assist her is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what 
it states, a duty to assist, not a duty to prove a claim with the 
appellant only in a passive role.  While the RO should have acted 
in October 2006 on the authorizations that were submitted, if the 
claimant wants help, she cannot now passively wait when she has 
the information-in this case new signed record release 
authorizations-that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, 
no further development with regard to these records is necessary.

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) - with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, depression, anxiety, or 
Raynaud's-like symptoms - that is constant, or nearly so, and 
refractory to therapy, warrants a 40 percent rating.  A 40 
percent rating is the highest available under this code.

Since October 1, 2000, the Veteran has been assigned the maximum 
schedular rating for fibromyalgia.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Because the maximum schedular disability 
evaluation of 40 percent had been granted for fibromyalgia, 
DeLuca considerations are inapplicable to this issue.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

The symptoms presented by the Veteran's fibromyalgia are fully 
contemplated by the rating schedule.  There is no evidence her 
disability picture due to fibromyalgia is exceptional when 
compared to other veterans with the same or similar disability.  
There is no evidence that the appellant's fibromyalgia at any 
time during the appellate term necessitated frequent 
hospitalization, or has had a marked interference with 
employment.  The Board notes that the claimant is receiving a 
total schedular rating and that she reported at the September 
2006 VA examination that she stopped working in part due to her 
fibromyalgia.  She added that she lost three jobs due to her 
medical disabilities, primarily her abdominal pain.  The medical 
evidence presented by the appellant, a registered nurse, showing 
that she is unemployable to service-connected disabilities, 
including fibromyalgia, does not, in and of itself, show that the 
employment interference due to fibromyalgia alone has caused 
impairment with employment over and above that contemplated in 
the assigned 40 percent schedular rating.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (A high rating is recognition that the 
impairment makes it difficult to obtain or keep employment.)  
Thus, the Board finds no evidence to indicate referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).

As such, entitlement to a higher rating is denied.  In reaching 
this determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the appellant's 
claim of entitlement to an increased rating for fibromyalgia.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia since October 1, 2000, is denied.


REMAND

As stated above, the issues of entitlement to an increased rating 
for degenerative joint disease of the thoracic spine, and 
entitlement to service connection for osteoarthritis, 
pancreatitis, a sphincter of Odii dysfunction, and cataracts have 
been raised.  Accordingly, appellate review of the Veteran's 
claims of entitlement to increased ratings for a low back strain, 
gastrointestinal disorders, and recurrent uveitis are deferred 
because those issues are inextricably intertwined with these new 
issues and the new issues must first be addressed by the RO.  
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 
1 Vet. App. 180 (1991).

In a December 2006 statement, the Veteran reported that she had 
been treated for pancreatitis at the Baltimore VA Medical Center 
and the Martinsburg VA Medical Center.  A September 2006 VA 
examination report shows that the claimant was hospitalized for 
pancreatitis at the Washington, DC VA Medical Center in November 
2005, and for abdominal pain at the Martinsburg and Baltimore VA 
Medical Centers in April and June 2006, respectively.  The RO has 
not requested any records from the Martinsburg and Baltimore VA 
Medical Centers.  The RO completed the last request for records 
from the Washington VA Medical Center in June 2005.  Accordingly, 
the RO must request additional records from those facilities.

The Veteran was last examined in September 2006.  Given the 
passage of time, additional VA orthopedic, gastrointestinal, and 
eye examinations are necessary.

Although the Veteran's service medical treatment records are of 
record, none of her service dental treatment records are of 
record.  Based on a physical profile serial report, it appears 
that the appellant underwent her extensive dental treatment at 
Andrews Air Force Base starting in or around November 1994.  The 
RO should make another attempt to obtain her service dental 
treatment records, to include contacting the hospital at Andrews 
Air Force Base.

Finally, in a December 29, 2005 rating decision, the RO denied 
entitlement to service connection for osteoporosis/osteopenia and 
Cushing's syndrome.  On December 6, 2006, the Veteran submitted a 
statement that the Board accepts as a timely filed Notice of 
Disagreement on those two issues.  As such, a statement of the 
case must be issued concerning this issue.  Manlincon v. West, 12 
Vet. App. 242 (1999).  Moreover, the issue of entitlement to 
service connection for osteoporosis/osteopenia is inextricably 
intertwined with the issue of an increased rating for low back 
strain and must first be addressed by the RO.  Hoyer; Harris.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
any and all treatment for her any back, 
gastrointestinal, and eye disorders since 
September 2000.  The RO should obtain any 
treatment records regarding care for any 
back, gastrointestinal, or eye disorders from 
the Martinsburg and Baltimore VA Medical 
Center since September 2000, to include 
records from the hospitalizations at the 
Martinsburg facility in April 2006 and the 
Baltimore facility in June 2006; and from the 
Washington, DC VA Medical Center since June 
2005, to include records from a November 2005 
hospitalization.  Any records obtained should 
be associated with the Veteran's claims 
folder.  If the RO cannot locate any 
identified records held by a Federal 
government entity, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.
 
2.  The RO should contact the National 
Personnel Records Center and Malcolm Grow Air 
Force Medical Center, Joint Base Andrews, 
Maryland 20762, to obtain all service dental 
treatment records, to include any dental 
treatment performed at Andrews Air Force Base 
starting in or around November 1994.  Any 
such records should be associated with the 
Veteran's VA claims folder.  If the RO cannot 
locate such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  Thereafter, the Veteran must be afforded 
a VA orthopedic examination by a physician.  
The claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating spinal 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to a 
low back strain.  

The examiner must also opine whether it is at 
least as likely as not that osteoporosis 
and/or osteopenia are related to the 
appellant's active duty service.  If not, the 
examiner must opine whether it is at least as 
likely as not that osteoporosis and/or 
osteopenia are caused or aggravated by any 
service connected disorder.  The appellant's 
service connected disorders are listed in an 
October 2007 rating decision that can be 
located by reviewing volume four of the 
claims file.  

A complete rationale for any opinion offered 
must be provided.  The VA examiner must 
append a copy of his or her curriculum vitae 
to the examination report. 

4.  The Veteran must also be afforded a VA 
gastrointestinal examination by a physician.  
The claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
gastrointestinal disabilities, the examiner 
is to provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to gastroesophageal 
reflux disease with hiatal hernia and a 
history of gastritis and due to 
cholecystectomy.  The nature and extent of 
any gastrointestinal disorder other than 
gastroesophageal reflux disease with hiatal 
hernia and a history of gastritis and 
cholecystectomy must be carefully 
distinguished.  If the appellant's 
gastrointestinal pathology cannot be 
separated between service connected and 
nonservice connected symptoms, that fact must 
be stated and explained in full.  A complete 
rationale for any opinion offered must be 
provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
5.  The Veteran must also be afforded a VA 
eye examination by an ophthalmologist.  The 
claims folder is to be made available to the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating eye 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
recurrent uveitis.  The nature and extent of 
any eye disorder other than recurrent uveitis 
must be carefully distinguished.  If the 
appellant's eye pathology cannot be separated 
between service connected and nonservice 
connected symptoms, that fact must be stated 
and explained in full.  A complete rationale 
for any opinion offered must be provided.

The ophthalmologist must also opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the Veteran has a 
disability manifested by abnormal intraocular 
pressure, and if so, whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that such a disorder is related to 
active service, to include the assessment of 
ocular hypertension ("preglaucoma") in 
March 1994.  A complete rationale for any 
opinion offered must be provided.

In preparing his or her opinion, the 
ophthalmologist must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the ophthalmologist is unable to provide 
an opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
ophthalmologist must specifically explain why 
the cause of any current eye disorder is 
unknowable.

The VA ophthalmologist must append a copy of 
his or her curriculum vitae to the 
examination report. 

6.  The Veteran is to be notified that it is 
her responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   
 
7.  After the development requested, the RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures at once.

8.  Thereafter, the RO must conduct any 
necessary development to adjudicate the 
issues of increased rating for degenerative 
joint disease of the thoracic spine; and 
entitlement to service connection for 
osteoarthritis, pancreatitis, sphincter of 
Odii dysfunction, and cataracts.  Thereafter, 
if the Veteran files a timely notice of 
disagreement to any denial, the RO must issue 
a statement of the case addressing any 
appealed issue.  The Veteran is hereby 
informed that the Board may only exercise 
appellate jurisdiction over this matter if 
she perfects an appeal in a timely manner.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2010).

9.  The RO must issue a statement of the case 
addressing the claims of entitlement to 
service connection for 
osteoporosis/osteopenia and Cushing's 
syndrome.  The Veteran is hereby informed 
that the Board may only exercise appellate 
jurisdiction over these matters if she 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2010).
 
10.  Thereafter, the RO must undertake any 
additional development as warranted, 
especially with regard to the dental 
compensation claim, and then readjudicate the 
issues on appeal.  If any benefit is not 
granted, the appellant and her representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


